                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

JOHN RITCHIE                                )
                                            )
         Plaintiff,                         )       Cause No.
                                            )
v.                                          )       Division No.
                                            )
                                            )
MISSOURI DEPARTMENT                         )
OF CORRECTIONS                              )
                                            )
         Serve At:                          )
         Anne Precythe, Director            )
         2729 Plaza Drive                   )
         Jefferson City, MO 65102           )
                                            )       JURY TRIAL DEMANDED
CORIZON, LLC                                )
                                            )
         Serve At:                          )
         Registered Agent, CT Corporation )
         120 S. Central Ave., #400          )
         Clayton, MO 63105                  )
                                            )
GEORGE LOMBARDI, individually and           )
in his official capacity as Director of the )
Missouri Department of Corrections          )
                                            )
THOMAS PRYOR, in his individual             )
capacity                                    )
                                            )
HEYDEN HUCKE, in his individual             )
capacity                                    )
                                            )
THOMAS BREDEMAN, in his individual )
capacity                                    )
                                            )
J. COFIELD, in his individual               )
capacity                                    )
                                            )
PAMALA SWARTZ, in her individual            )
capacity                                    )
                                            )
COLETTE ROGERS, in her individual           )

                                                1

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 1 of 18
capacity                                       )
                                               )
WANDA LARAMORE, in her individual              )
capacity                                       )
                                               )
NARENDA KHENGAR, in his individual             )
capacity                                       )

                                  PLAINTIFF’S COMPLAINT

       COMES NOW Plaintiff John Ritchie, by and through the undersigned counsel, and for his

Complaint, states to the Court as follows:

                                           INTRODUCTION

       1.      The Missouri Department of Corrections (“MDOC”) and Corizon, LLC (“Corizon”)

have created and maintained a policy or custom and practice of systematically denying necessary

medical care to inmates diagnosed with Hepatitis C infections (HCV), including Plaintiff John Ritchie

(“Plaintiff”), thereby discriminating against him and causing severe pain, illness, and injury. The

individual defendants have denied necessary medical care to Plaintiff, who has been diagnosed with

chronic HCV and have caused him unnecessary pain and suffering and liver cancer.

       2.      Plaintiff is incarcerated in the MDOC and scheduled to be released in or around 2023.

He has serious health complications, including cancer, which has resulted from his chronic HCV.

Defendants refused to provide medical treatment to Plaintiff that is consistent with current and

prevailing medical standards for which Plaintiff has a substantial need. As a result, Defendants

harmed, and continue to harm, Plaintiff.
                                JURISDICTION AND PARTIES

       3.      Plaintiff is an adult individual residing at the Jefferson City Correctional Center

(“JCCC”) in Jefferson City, State of Missouri, and he seeks injunctive and declaratory relief as well

as damages.

       4.      Defendant MDOC is a state executive agency that has the power to sue and be sued

pursuant to Mo. Rev. Stat. § 217.020. MDOC is responsible for providing treatment for the serious

medical needs of individuals in its custody.


                                                   2

           Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 2 of 18
       5.       Defendant Corizon is the health care provider for all MDOC facilities. Defendant

Corizon is a Missouri limited liability company with its principal place of business located in

Brentwood, Tennessee. At all times relevant, Defendant Corizon acted by and through its agents,

servants, contractors and/or employees, who were at all times acting within the course and scope of

their employment.

       6.       Defendant George Lombardi is the Director of the MDOC. He is responsible for the

operations of MDOC, including adopting, approving, and implementing the policies applicable to the

prisons that MDOC operates throughout the State of Missouri. Upon information and belief, Director

Lombardi is the final policymaker for MDOC. He is sued in his official capacity and in his individual

capacity.

       7.       Defendant Thomas Pryor was, at all times relevant to this complaint, a physician at

JCCC, a treating physician of Plaintiff and an agent, servant, contractor and/or employee of Defendant

Corizon. He is sued in his individual capacity.

       8.       Defendant Heyden Hucke was, at all times relevant to this complaint, a physician at

JCCC, a treating physician of Plaintiff and an agent, servant, contractor and/or employee of Defendant

Corizon. He is sued in his individual capacity.

       9.       Defendant Thomas Bredeman was, at all times relevant to this complaint, a physician

and associate regional medical director who was responsible for the approval and administration of

Corizon’s protocols for the management and treatment of chronic HCV, reviewed and denied
grievances related to treatment for Hepatitis C viral infections and who also acted as a treating

physician of Plaintiff and an agent, servant, contractor and/or employee of Defendant Corizon. He is

sued in his individual capacity.

       10.      Defendant J. Cofield was, at all times relevant to this complaint, director of operations

of constituent services over JCCC and reviewed and denied grievances. Cofield was an agent, servant,

contractor and/or employee of Defendant Corizon. He is sued in his individual capacity.




                                                   3

            Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 3 of 18
       11.      Defendant Pamala Swartz was, at all times relevant to this complaint a nurse and

treating health care provider at JCCC, and an agent, servant, contractor and/or employee of Defendant

Corizon. She is sued in her individual capacity.

       12.      Defendant Colette Rogers was, at all times relevant to this complaint, a registered

nurse and director of nursing at JCCC who reviewed and denied a grievance related to treatment for

HCV. She was an agent, servant, contractor and/or employee of Defendant Corizon. She is sued in

her individual capacity.

       13.      Defendant Wanda Laramore was, at all times relevant to this complaint, a health

services administrator who reviewed and denied a grievance related to treatment for HCV. She was

an agent, servant, contractor and/or employee of Defendant Corizon. She is sued in her individual

capacity.

       14.      Defendant Dr. Narenda Khengar was, at all times relevant to this complaint, a

physician and medical director at JCCC who reviewed and denied a grievance related to treatment for

HCV. Defendant Khengar was an agent, servant, contractor and/or employee of Defendant Corizon.

He is sued in his individual capacity.

       15.      Plaintiff brings this action against Defendants pursuant to 42 U.S.C. § 1983 for

Defendants’ deprivation of Plaintiff’s constitutionally protected liberty rights by reason of

Defendants’ violation of Plaintiff’s substantive and due process rights pursuant to the 8 th and 14th

Amendments of the United States Constitution.
       16.      This Court has jurisdiction over this action by virtue of 28 U.S.C. § 1331 and § 1343

because the matters in controversy arise under federal law and the United States Constitution. This

Court has supplemental jurisdiction over Count III of the Complaint pursuant to 28 U.S.C. § 1367.

       17.      Venue is proper in this Court under 28 U.S.C. § 1391 because the events giving rise

to Plaintiff’s claims occurred in the Western District of Missouri.

                             FACTS COMMON TO ALL COUNTS




                                                   4

            Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 4 of 18
        18.     HCV is a viral infection that attacks the liver and causes hepatitis or liver

inflammation.

        19.     Upon information and belief, at least 10-15% of the population under the supervision,

care, and custody of the MDOC is infected with HCV.

        20.     Plaintiff was incarcerated in 2004 when he was first diagnosed with HCV.

        21.     He returned to the prison system and has been incarcerated at JCCC since 2010 or

2011; he has had a diagnosis of HCV for the majority, if not all, of his imprisonment.

        22.     In mid-2013, Plaintiff was informed by Dr. Rex Hardman that he qualified for a liver

biopsy for Hepatitis C staging.

        23.     Plaintiff underwent a biopsy, was subsequently informed he had Stage 3 fibrosis and

Grade 2 inflammation and was, therefore, a candidate for “triple therapy.”

        24.     The “triple therapy” option would have included treatment with Interferon.

        25.     Plaintiff had seen two friends die from “triple therapy” treatment and elected not to

proceed with the offered therapy regimen.

        26.     In or around late 2014, the FDA approved Harvoni, a safer and more effective drug

for the treatment of HCV.

        27.     Similarly, several other direct-acting antiviral (DAA) drugs were subsequently

approved which are all administered orally, have few side effects, and have proven effective.

        28.     With these drugs, most HCV cases can be cured in just a few months; over 90 percent

of patients treated with any of these drugs are cured.

        29.     In or around September 2016, Plaintiff began to request treatment with Harvoni, a

drug that in clinical trials has achieved a cure rate of 94% after 12 weeks.




                                                   5

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 5 of 18
        30.     Over the course of the next several months, Plaintiff made more requests for initiation

of treatment.

        31.     Defendant Rogers denied a request on or around January 19, 2017 through a response

to Plaintiff’s IRR and advised Plaintiff to address changes in his condition through the sick call

process.

        32.     On February 13, 2017, Defendant Dr. Pryor in a “doctor encounter,” noted Plaintiff to

be a candidate for treatment of Hepatitis C.

        33.     In February 20, 2017, Defendant Dr. Hucke documented edema, abdominal

discomfort, and a burning sensation and noted that Plaintiff had “progressive HEP C” with an APRI

of 1.2 and that he seemed to be a “good candidate for enrollment in the Harvoni prescription initiation

program.”

        34.     On February 23, 2017, Plaintiff appealed his grievance decision and documented the

same complaints he had previously made to Dr. Hucke.

        35.     Dr. Bredeman ordered an ultrasound of the abdomen, which was performed on March

2, 2017.

        36.     Later in March 2017, Dr. Pryor reviewed the results of the abdominal ultrasound and

noted a plan to follow up on-site to submit for treatment of Hepatitis C.

        37.     In a grievance response on March 30, 2017, Defendant Laramore and Defendant Dr.

Khengar said Plaintiff had an “APRI score” that was “greater than 2,” that he had been submitted for

further review, and that further testing might be required prior to final approval.

        38.     In a May 17, 2017 grievance appeal response, Defendant Cofield and Defendant Dr.

Bredeman indicated Plaintiff was getting appropriate care and medical treatment.




                                                   6

           Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 6 of 18
          39.   Plaintiff exhausted his administrative remedies through the grievance process where

his requests for medical treatment were met with responses that were untimely and/or violated prison

policy.

          40.   In August 2017, Dr. Pryor noted that Plaintiff was “Priority 3,” was to be seen “onsite

to prevent” the need for double visits and was to receive a comprehensive metabolic panel every 6

months.

          41.   On December 8, 2017, an ultrasound of the liver was done at Capital Region Medical

Center, and it was read to show a 2.7 cm hyperechoic focus in the liver with differential diagnoses at

the time including artifact, focal hepatic steatosis or mass.

          42.   Because of the ultrasound findings, Pamela Schwarz recommended a CT or MRI,

which was performed in January 2018 and showed 2 mass lesions on the left lobe of the liver. It was

noted at the time these lesions could be indicative of a more aggressive process such as hepatic cancer

and that a percutaneous biopsy should be considered.

          43.   More than six months lapsed between when the liver biopsy was documented as being

indicated and when it was finally performed on June 28, 2018.

          44.   The biopsy results were deemed to be consistent with hepatocellular cancer.

          45.   On August 1, 2018, Dr. Eston Schwartz noted Plaintiff had Stage II hepatocellular

carcinoma, and he was referred to the University of Missouri for oncological evaluation.

          46.   Plaintiff developed liver cancer only after the preventable progression of HCV.

          47.   Plaintiff was eventually started on a chemotherapy regimen.

          48.   Defendant Corizon has often been unable to provide Plaintiff with his prescribed

chemotherapy treatment, indicating they have “run out” of the pills and causing gaps and/or delays in

treatment.



                                                    7

           Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 7 of 18
       49.     Plaintiff is still not receiving Harvoni, or any other medication for treatment of his

Hepatitis C.

                                      COUNT I
     Claim for Damages for Deprivation of Eighth Amendment Right to Medical Care
                 Against Defendants Pryor, Hucke, Bredeman, Cofield,
                       Swartz, Rogers, Laramore, and Khengar

       50.     Plaintiff restates, realleges and incorporate by reference herein each and every

allegation contained in Paragraphs 1 through 49 above as if more fully set forth herein.

       51.     Defendants Hucke, Pryor, and Swartz exhibited deliberate indifference by denying

HCV treatment, failing to provide Plaintiff with any HCV treatment and failing to conduct proper

testing, monitoring, and consulting.

       52.     Defendants Bredeman, Cofield, Rogers, Laramore, and Khengar knew of Plaintiff’s

chronic HCV, denied HCV-related grievances, and exhibited deliberate indifference by failing to

direct treaters to provide HCV treatment and to conduct proper testing, monitoring, and consulting.

       53.     The acts and omissions of Defendants Hucke, Pryor, Swartz, Bredeman, Cofield,

Rogers, Laramore, and Khengar in failing to provide or failing to direct that medical care including

Harvoni treatment, a liber biopsy, and chemotherapy be provided, and in delaying such care, were

ongoing and continuous and constitute deliberate indifference to the serious medical needs of

prisoners infected with HCV and prisoners with cancer, and they thereby violate the Eighth

Amendment to the United States Constitution.

       54.     At all times relevant, Plaintiff had a serious medical need for treatment of his HCV

with DAA drugs and of his cancer with chemotherapy.

       55.     At all times relevant, Defendants Hucke, Pryor, Swartz, Bredeman, Cofield,

Rogers, Laramore, and Khengar were aware of Plaintiff’s serious need for medical care.




                                                 8

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 8 of 18
       56.     At all times relevant, Defendants Hucke, Pryor, Swartz, Bredeman, Cofield,

Rogers, Laramore, and Khengar acted with deliberate indifference, failed to provide the medical

care, or failed to direct that the medical care be provided.

       57.     As a direct and proximate result of the failure of Defendants Hucke, Pryor, Swartz,

Bredeman, Cofield, Rogers, Laramore, and Khengar to provide care or direct that care be given,

Plaintiff was harmed and endured pain, suffering, discomfort and mental anguish, and sustained

significant and permanent injuries to his body as a whole including damage to his liver and cancer.

       58.     As a direct and proximate result of the failure of Defendants Hucke, Pryor, Swartz,

Bredeman, Cofield, Rogers, Laramore, and Khengar to provide care or direct that care be given,

Plaintiff has suffered and will continue to suffer damages, including but not limited to physical

pain, physical impairment, mental anguish, emotional distress, and loss of capacity to enjoy life.

       59.     Further, the acts and omissions of Defendants Hucke, Pryor, Swartz, Bredeman,

Cofield, Rogers, Laramore, and Khengar, as described above, were outrageous because of their

conscious disregard and reckless indifference to the rights of Plaintiff warranting an award of

punitive and exemplary damages.

       60.     In addition, in their actions described herein, Defendants Hucke, Pryor, Swartz,

Bredeman, Cofield, Rogers, Laramore, and Khengar acted pursuant to and in accordance with the

following policies and customs of Defendants Lombardi and Corizon:

               a. withholding treatment with DAA drugs from persons diagnosed with HCV and
                  chemotherapy drugs from persons diagnosed with cancer;

               b. not providing drug treatment to all inmates with HCV, or even all inmates with
                  chronic HCV, in deliberate indifference to the serious medical need for treatment
                  and in violation of the standard of care;

               c. using an APRI score – which measures the progression of fibrosis or cirrhosis –
                  to determine whether a person should be treated, in deliberate indifference to
                  serious medical needs and in violation of the standard of care;

                                                  9

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 9 of 18
               d. not undertaking liver biopsies or other methods of determining the stage of fibrosis
                  or cirrhosis and relying exclusively on APRI score to determine that stage, in
                  deliberate indifference to serious medical need and in violation of the standard of
                  care;

               e. failing to even consider providing treatment to HCV-positive inmates unless they
                  have an “APRI score” above 2.0 that persists for several months, in deliberate
                  indifference to serious medical need and in violation of the standard of care;

               f. disregarding independent diagnoses of cirrhosis or significant hepatic fibrosis in
                  making treatment decisions, in deliberate indifference to serious medical need and
                  in violation of the standard of care;

               g. basing treatment decisions on cost, rather than on need for treatment, in deliberate
                  indifference to serious medical need and in violation of the standard of care;

               h. not initiating or referring patients for cancer treatment and of failing to provide
                  chemotherapy as prescribed to inmates with cancer diagnoses in deliberate
                  indifference to the serious medical need for treatment and in violation of the
                  standard of care.

       WHEREFORE, Plaintiff prays this Court enter judgment in Count I herein in favor of

Plaintiff and against Defendants Pryor, Hucke, Bredeman, Cofield, Swartz, Rogers, Laramore, and

Khengar and award him compensatory damages; punitive damages; Plaintiff’s costs, including

reasonable attorneys’ fees under 29 U.S.C. § 1988 and other relevant provisions of law; and allow

such other and further relief to which Plaintiff may be entitled.

                                      COUNT II
     Claim for Damages for Deprivation of Eighth Amendment Right to Medical Care
                      Against Defendants Lombardi and Corizon

       61.     Plaintiff restates, realleges and incorporate by reference herein each and every

allegation contained in Paragraphs 1 through 60 above as if more fully set forth herein.

       62.     At all times relevant, Defendants Lombardi and Corizon were responsible for the

operations of MDOC, including adopting, approving, and implementing the policies applicable to the

prisons that MDOC operates throughout the State of Missouri.



                                                 10

        Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 10 of 18
        63.     At all times relevant, while Plaintiff was in the custody and under the control of

MDOC, Defendants Lombardi and Corizon were deliberately indifferent to and acted in conscious

disregard of Plaintiff’s constitutional rights in that they had in place the policies and customs set

forth above in Paragraph 60 (a)-(h).

        64.     Through these policies and customs, which were persistent and widespread and

were ongoing and continuous, Defendants Lombardi and Corizon recklessly disregarded the

substantial risk of serious harm to all inmates, including Plaintiff.

        65.     Through these policies and customs, Defendants Lombardi and Corizon were

deliberately indifferent to Plaintiff’s known serious medical needs and deprived him of the right

to be free from cruel and unusual punishment as guaranteed by the Eighth and Fourteenth

Amendments of the United States Constitution.

        66.     As a direct and proximate result of Defendants Lombardi’s and Corizon’s

unconstitutional policies and customs, Plaintiff’s serious medical needs were ignored and

untreated, and he was harmed and endured pain, suffering, discomfort and mental anguish, and

sustained significant and permanent injuries to his body as a whole including damage to his liver

and cancer.

        67.     As a direct and proximate result of Defendants Lombardi’s and Corizon’s

unconstitutional policies and customs, Plaintiff has suffered and will continue to suffer damages,

including but not limited to physical pain, physical impairment, mental anguish, emotional

distress, and loss of capacity to enjoy life.

        68.     Further, the acts and omissions of Defendants Lombardi and Corizon, as described

above, were outrageous because of their conscious disregard and reckless indifference to the rights

of Plaintiff warranting an award of punitive and exemplary damages.



                                                  11

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 11 of 18
        WHEREFORE, Plaintiff prays this Court enter judgment in Count II herein in favor of

Plaintiff and against Defendants Lombardi and Corizon and award him compensatory damages;

punitive damages; Plaintiff’s costs, including reasonable attorneys’ fees under 29 U.S.C. § 1988

and other relevant provisions of law; and allow such other and further relief to which Plaintiff may

be entitled.

                                           COUNT III

         Negligence Against Defendants Corizon, Pryor, Hucke, Bredeman, Cofield,
                         Swartz, Rogers, Laramore, and Khengar

        69.    Plaintiff restates, realleges and incorporate by reference herein each and every

allegation contained in Paragraphs 1 through 68 above as if more fully set forth herein.

        70.    Defendant Corizon, by and through its health care providers, including but not

limited to Defendants Pryor, Hucke, Bredeman, Cofield, Swartz, Rogers, Laramore, and Khengar

failed to use that degree of skill and learning ordinarily used under the same or similar

circumstances by the members of Defendants’ profession, and were thereby negligent in one or

more of the following respects:

               a. Failing to provide Plaintiff with any HCV treatment;

               b. Failing to conduct proper testing, monitoring, and consulting;

               c. Failing to direct treaters to provide HCV treatment and to conduct proper testing,
                  monitoring, and consulting;

               d. Failing to provide or failing to direct that medical care including Harvoni
                  treatment, a liver biopsy, and chemotherapy be provided, and in delaying such
                  care.

        71.    As a direct and proximate result of the failure of each Defendant named herein,

Plaintiff was harmed and endured pain, suffering, discomfort and mental anguish, and sustained

significant and permanent injuries to his body as a whole including damage to his liver and cancer.



                                                12

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 12 of 18
          72.      As a direct and proximate result of the failure of each Defendant named herein,

Plaintiff has suffered and will continue to suffer damages, including but not limited to physical

pain, physical impairment, mental anguish, emotional distress, and loss of capacity to enjoy life.

          73.      The acts and omissions of each Defendant named herein were outrageous because

of their conscious disregard and reckless indifference to the rights of Plaintiff warranting an award

of punitive and exemplary damages.

          74.      Plaintiff remains confined and is still under the care and treatment of Corizon and

its agents, servants, contractors and/or employee and the violations are ongoing and continuing in

nature.

          WHEREFORE, Plaintiff prays this Court enter judgment in Count III herein in favor of

Plaintiff and against Defendants Corizon, Pryor, Hucke, Bredeman, Cofield, Swartz, Rogers,

Laramore, and Khengar and award him compensatory damages; punitive damages; and allow such

other and further relief to which Plaintiff may be entitled.

                                            COUNT IV
                Claim for Damages for Violation of the Americans with Disabilities Act
                                    (Against Defendant MDOC)

          75.      Plaintiff restates, realleges and incorporate by reference herein each and every

allegation contained in Paragraphs 1 through 74 above as if more fully set forth herein.

          76.      Subtitle A of Title II of the Americans with Disabilities Act (ADA) prohibits public

entities from discriminating against persons with disabilities in their programs, services, and

activities. 42 U.S.C. §§ 12131-12134. Regulations implementing subtitle A are codified at 28

C.F.R. part 35.




                                                    13

           Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 13 of 18
       77.     Title II’s definition of “public entity” includes any state or local government or

“any department, agency … or other instrumentality” of a state or local government. 42 U.S.C. §

12131(1)(A),(B).

       78.     Defendant MDOC is a “public entity” within the meaning of 42 U.S.C. §

12131(1)(A) and 28 C.F.R. § 35.104.

       79.     Plaintiff has a disability within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R.

§ 35.104.

       80.     Plaintiff is a “qualified individual with a disability” within the meaning of 42

U.S.C. § 12131(s) and 28 C.F.R. § 35.104 because he meets the essential eligibility requirements

for the receipt of services or the participation in programs or activities provided by MDOC other

than the fact he requires reasonable modifications to rules, policies, practices, the removal of

barriers, or the provision of auxiliary aids and services.

       81.     MDOC subjected Plaintiff to discrimination by withholding appropriate treatment

that would have cured his disability (i.e., HCV) and prevented his injuries including his cancer,

although MDOC does not withhold life-saving treatments from individuals with different

disabilities. This denial of treatment and discrimination violates 42 U.S.C. § 12132 (and the

regulations promulgated under it – 28 C.F.R. Part 35) which states: “Subject to the provisions of

this subchapter, no qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.”

       82.     As a direct and proximate result of the above-mentioned acts and omissions of

Defendant MDOC, Plaintiff was harmed.




                                                  14

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 14 of 18
        83.     Further, the acts and omissions of Defendant MDOC were outrageous because of

their conscious disregard and reckless indifference to the rights of Plaintiff warranting an award

of punitive and exemplary damages.

        WHEREFORE, Plaintiff prays this Court enter judgment in Count IV in favor of Plaintiff

and against Defendant MDOC and award Plaintiff compensatory damages; award him punitive

damages; award Plaintiff’s costs, including reasonable attorneys’ fees under 29 U.S.C. § 794a and

other relevant provisions of law; and allow such other and further relief to which Plaintiff may be

entitled.

                                          COUNT V
                                  Claim for Injunctive Relief
                     (Against Defendants Lombardi, MDOC and Corizon)

        84.     Plaintiff restates, realleges and incorporate by reference herein each and every

allegation contained in Paragraphs 1 through 83 above as if more fully set forth herein.

        85.     At all times pertinent to this action, Defendants Lombardi, MDOC, and Corizon

were constitutionally required to provide reasonable, effective and adequate medical care and

treatment of Plaintiff’s cancer, including the provision of prompt referrals to specialists and

medical providers qualified to perform all necessary testing and to determine the appropriate

medical therapy and procedures to treat Plaintiff’s cancer and the provision of medication in

accordance with his chemotherapy regimen.

        86.     In addition, in order to carry out their responsibilities and properly delegate duties

to their agents, Defendants were responsible for establishing policies and procedures to affect the

prompt and appropriate administration of medical care and treatment to its inmates.

        87.     Upon information and belief, at times pertinent to this action, Defendant Corizon

was obligated as an agent of Defendants Lombardi and MDOC to administer reasonable, prompt



                                                 15

            Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 15 of 18
and effective medical care to MDOC inmates, including the prompt referral of inmates to

appropriate specialists and the scheduling of necessary examinations and procedures, and to

establish or adhere to policies and procedures to effect their responsibilities as administrators.

       88.     The treatment currently prescribed by Corizon and MDOC has been deficient.

       89.     At least one specialist has told Plaintiff about a recommended course of treatment

for his HCV that Corizon and MDOC have failed to provide.

       90.     Undersigned counsel has obtained what he believes to be piecemeal medical

records in response to a request to MDOC for Plaintiff’s medical documentation and does not have

a clear picture of Plaintiff’s current course of treatment and what potential remedies may be

available to him.

       91.     Given the urgency of determining adjuvant therapy to treat Plaintiff’s cancer, there

is no medical justification for defendants’ delay in providing appropriate follow-up care to

Plaintiff, including evaluation by an oncologist and a radiation oncologist to determine the

appropriate therapy to treat and prevent the spread of his cancer.

       92.     As an inmate in the state corrections system, Plaintiff has a constitutional right to

reasonable and adequate medical care from the defendants pursuant to the Eighth and Fourteenth

Amendments to the United States Constitution.

       93.     Defendants violated Plaintiff’s constitutional rights in denying him necessary and

urgent medical care and treatment for his cancer. Specifically, Defendants’ above conduct

constitutes deliberate indifference to Plaintiff’s urgent needs for treatment of his cancer as follows:

               a. In deliberately and intentionally denying Plaintiff the urgent and critical care
                  and treatment which he needed;

               b. In ignoring or disregarding the known substantial risk of serious harm to
                  Plaintiff created by the excessive and repeated delays in providing radiological



                                                  16

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 16 of 18
                   testing, biopsies and in providing appropriate follow-up care and therapy,
                   delays which are well-documented in Defendants’ files;

               c. In delaying the treatment which exacerbated Plaintiff’s injuries and
                  unnecessarily prolonged Plaintiff’s pain;

               d. In failing to establish and/or adhere to appropriate policies and procedures for
                  the treatment of serious medical needs of Plaintiff;

               e. In failing to provide chemotherapy pills in accordance with the regimen
                  provided to Plaintiff.

       94.     Defendants’ conscious disregard of the risks facing Plaintiff violates all standards

of decency.

       95.     As a proximate result of Defendants’ continuing violations of Plaintiff’s

constitutional rights, Plaintiff has suffered and is suffering severe life-threatening conditions from

his cancer.

       96.     If Defendants had provided reasonable and adequate medical care, as repeatedly

advised by his Doctors, Plaintiff’s cancer would have been treatable and his condition would have

improved.

       97.     In the absence of reasonable and adequate treatment, Plaintiff’s condition

deteriorated and he is at increased risk of the spread of his disease which could threaten his life.

       98.     As set forth below, Plaintiff is in need of immediate injunctive relief to ensure that

he receive urgent medical care by cancer specialists who can evaluate his condition, determine the

appropriate treatment, consider potential options of chemotherapy, radiation or additional surgery

to treat his cancerous condition, and to help prevent the spread of his disease and save his life.

       WHEREFORE, Plaintiff prays this Court enter a preliminary injunction ordering and

directing Defendants Lombardi, MDOC, and Corizon to provide immediate, urgent and adequate

medical treatment for Plaintiff’s life-threatening liver cancer; award Plaintiff’s costs, including



                                                 17

         Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 17 of 18
reasonable attorneys’ fees under 29 U.S.C. § 794a and other relevant provisions of law; and allow

such other and further relief to which Plaintiff may be entitled.

                                                      KHAZAELI WYRSCH LLC

                                                      By: /s/ James R. Wyrsch
                                                           James Wyrsch, # 53197
                                                           Javad Khazaeli, # 55735
                                                           Kiara Drake, #67129
                                                           911 Washington Avenue, Suite 211
                                                           St. Louis, MO 63101
                                                           314-288-0777
                                                           james.wyrsch@kwlawstl.com
                                                           Attorneys for Plaintiff




                                                 18

        Case 2:19-cv-04216-BCW Document 1 Filed 12/05/19 Page 18 of 18
